Citation Nr: 0919091	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Appeals Management center 
in Washington, D.C. that granted the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
at a noncompensable evaluation, effective April 11, 2001.  
The Veteran disagrees with the level of disability assigned.  
This issue was remanded by the Board in June 2004 and 
December 2005; all requested development having been 
completed, it now returns again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Upon testing on April 6, 2005, the Veteran's hearing loss was 
at Level IV in the right ear, and Level II in the left ear; 
upon testing in June 2005, the Veteran's hearing loss was at 
Level III in both ears.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
the Veteran's bilateral hearing loss, have been met, 
effective April 6, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend that an increased 
rating is warranted for the Veteran's service connected 
hearing loss.  Specifically, the Veteran contends that since 
his disability is severe enough to require hearing aids, it 
is therefore severe enough to warrant compensation.

In correspondence dated August 2001, February 2003, July 
2004, and January 2006, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  

However, the Veteran's claim for an increased disability 
rating arises from his disagreement with the initial 
evaluations following the grant of service connection for 
hearing loss for each ear.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for these claims.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service and VA medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been informed of 
the law relevant to his claims.  The Veteran was medically 
evaluated in conjunction with this appeal several times. 
Therefore, and particularly in light of the favorable 
decision below, the Board finds that the duties to notify and 
assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The assignment of disability ratings for hearing impairment 
is derived by mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table 


VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b).  

The Veteran's statements describing the symptoms of his 
service-connected hearing loss are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Taking into account all relevant evidence, the Board finds 
that a 10 percent rating, but no higher, for the Veteran's 
service connected hearing loss is warranted.  Reviewing the 
evidence of record, on the authorized audiological evaluation 
on April 6, 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
80
LEFT
20
35
50
65
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The Veteran was diagnosed with mild to severe sensorineural 
hearing loss in the right ear, and mild to profound 
sensorineural hearing loss in the left ear.  

Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the Veteran's right ear hearing acuity is at 
Level IV and his left ear is at Level III.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a 10 percent evaluation.

On the authorized audiological evaluation in June 2005, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
65
85
LEFT
25
35
50
70
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The Veteran was noted to have mild to severe sensorineural 
hearing loss in both ears.

Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the Veteran's right ear hearing acuity is at 
Level III and his left ear is at Level III.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation, the evaluation 
the Veteran is currently in receipt of.

The Board points out that the April 2005 audio evaluation 
noted that the Veteran had been evaluated previously for his 
hearing in 2004; however, while that record is not of file, 
there is no indication that the Veteran's hearing loss was 
tested using the relevant rating criteria at that time, and a 
list of previous VA examinations failed to show any 
audiometric examinations conducted in 2004.  The Board also 
notes that it would have been extremely unlikely that the 
Veteran's hearing loss improved during the course of this 
appeal.  For all these reasons, and in light of this 
favorable decision, the Board finds that the fact that such 
possible records are not associated with the Veteran's claims 
file are not fatal to this Veteran's claim.

Thus, the Board finds that the evidence is in equipoise as to 
the question of whether the Veteran should receive a 10 
percent evaluation for his hearing loss; specifically, the 
June 2005 examination findings did not warrant a compensable 
evaluation, and the April 2005 examination only warranted a 
compensable evaluation based on a half point of difference in 
the puretone threshold averages as noted on Table VI.  As 
such, the Board will find the evidence to be in equipoise as 
to whether the Veteran meets the criteria for a higher 
evaluation for his service connected hearing loss, and 
therefore a 10 percent rating will be granted for the 
Veteran's service connected hearing loss, effective April 6, 
2005.  The Board points out however, that there is no 
evidence of record showing that the Veteran would warrant any 
higher evaluation than 10 percent for his service connected 
hearing loss.

As noted above, the assignment of disability ratings for 
hearing impairment is derived by mechanical application of 
the numeric designations assigned after audiometric 
evaluations are rendered; here, such mechanical application 
indicates that no more than a 10 percent rating is warranted 
for the Veteran's service connected hearing loss, which is 
the rating the Veteran is now receiving.  Lendenmann.  As 
such, the preponderance of the evidence is against a grant of 
higher evaluation for this disability.  


ORDER

Entitlement to an initial 10 percent evaluation for bilateral 
hearing loss is granted, effective April 6, 2005, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


